Exhibit 10.42



CONFIDENTIAL


August 3, 2014




Edward S. Hyman
ISI Holdings LLC
666 Fifth Avenue
New York, NY 10103


Dear Ed:


We are confident that our strategic combination with the business that you have
built will culminate in the creation of a leading independent, world-class
research-driven equity sales and trading platform and your leadership as the
initial Chairman of the combined Evercore equity sales, trading and research
business (the “Company”) will be key to that success. Everyone who has met with
you has been extraordinarily impressed and has the same confidence that you will
be a great partner and a strong leader of both the Company and within all of
Evercore Partners Inc. (“EVR,” and together with its affiliates, “Evercore”).


This letter (this “Letter”) sets forth your employment terms with Evercore
Partners Services East L.L.C. (“East”).


Your employment terms will be as follows:
Start Date:
Your employment will commence on the beginning of business operations of the
Company at the closing of the transactions contemplated by that certain
Contribution and Exchange Agreement (the “Contribution and Exchange Agreement”)
by and among ISI Holding, Inc., ISI Holding II, Inc., ISI Management Holdings
LLC, the Founder, Evercore LP, Evercore Partners Inc. and others, dated as of
August 3, 2014 and as it may be amended from time to time in accordance with its
terms (your “Start Date”).


Initial Term:
The “Initial Term” is the period beginning on your Start Date, up to and
including the fifth anniversary thereof.


Titles; Principal Office:
During the Initial Term, your titles will be Chairman of the Company and Vice
Chairman of EVR, and your principal office will be located in the Company’s New
York City, NY, office, subject to reasonable travel in the course of performing
your duties.


Reporting Relationship:
During the Initial Term, you will report directly and only to the Chief
Executive Officer of EVR.  Your reporting relationship during the Initial Term
will not change without your prior approval.  










1



--------------------------------------------------------------------------------



Committee Membership:
You will be a member of the Evercore Management Committee and a member of the
Executive Committee of Evercore's Equity Sales, Trading and Research business.


Base Salary:
During the Initial Term, your annual base salary (“Base Salary”) will be
$250,000, payable by East in accordance with Evercore's normal payroll process.


 
 


2



--------------------------------------------------------------------------------



Guaranteed Annual Incentive Bonus During Initial Term:
For each calendar year ending during the Initial Term, you will receive from
East a minimum guaranteed annual incentive bonus (an “Annual Incentive Bonus”)
of $6,000,000 (prorated for any partial calendar year of the Initial Term),
provided that (i) the Chief Executive Officer of EVR, in his sole discretion,
with the approval of the Board of EVR (or Compensation Committee of the Board),
may increase the actual amount of the Annual Incentive Bonus paid for any given
year during the Initial Term and (ii) you may decrease the actual amount of the
Annual Incentive Bonus paid for any given year during the Initial Term, provided
that any decrease of 25% or more may be made only in consultation with and upon
the approval of the Chief Executive Officer of EVR. We mutually expect that your
Annual Incentive Bonus for such year could be significantly in excess of the
minimum guaranteed annual incentive bonus for such year, assuming that such
increase can be provided while maintaining the Company's 55% economic
compensation ratio. For the avoidance of doubt, any such increase or decrease
will be with respect to the Annual Incentive Bonus for the related year only,
and will not be deemed to increase or decrease your minimum guaranteed Annual
Incentive Bonus for any other year of the Initial Term. Your Annual Incentive
Bonus for each year will be paid by East to you through Evercore's normal
payroll process on the date that annual incentive bonuses are paid to employees
generally (expected to be in February of the year following the calendar year to
which the Annual Incentive Bonus relates). Any non-cash portion of your Annual
Incentive Bonus for each year, which shall not exceed 50% of such Annual
Incentive Bonus, shall be awarded in Restricted Stock Units (“RSUs”). Each such
RSU will represent the right to receive one share of Class A common stock
(“Common Stock”) of EVR in the future, following satisfaction of time-based
vesting conditions to lapse during your continued employment in four equal
annual installments, or if earlier, on the earlier to occur of (i) your
termination by Evercore without Cause or your resignation with Good Reason (each
as defined below), in either case whether during or after the Initial Term, and
(ii) the date on which you retire following the delivery of at least one (1)
year of written notice to East no earlier than the fifth (5th) anniversary of
the Start Date, and for each year of the Initial Term, such RSUs will be granted
on terms and conditions no less favorable to you than the corresponding terms of
the equity portion of annual bonuses paid to other executive officers of
Evercore associated with U.S. Investment Banking, with respect to the same year
and shall be structured in a manner intended to comply with or be exempt from
Section 409A of the Code. Except as provided under “Separation of Service,” the
payment of your Annual Incentive Bonus for any year will be subject to the
requirement that you be an employee of Evercore at the time annual incentive
bonuses for such year are paid.


Annual Incentive Bonuses for Subsequent Years:
Annual incentive bonuses for full or partial years after the Initial Term will
be entirely at Evercore's discretion, will be based in part on Evercore's
performance and your individual performance and will, in each case, be subject
to Evercore's compensation policies as then in effect.


3



--------------------------------------------------------------------------------



Separation of Service:


If your employment with Evercore is terminated during the Initial Term due to
your death or Disability (as defined below), or, subject to the applicable
notice provisions, by Evercore without Cause or by you for Good Reason (each, as
defined below), then East shall pay or provide or cause to be paid or provided
to you (or your estate or personal representative): (i) any earned but unpaid
Base Salary and accrued vacation through your termination date or resignation,
payable in accordance with Evercore's normal payroll practice, (ii)
reimbursement, within 30 days following submission by you to Evercore of
unreimbursed business expenses, properly incurred by you before your termination
date, (iii) such employee benefits, if any, to which you (and your covered
dependents) may be entitled under the terms of the applicable employee benefit
plans of Evercore, payable at the time(s) set forth in such plans and (iv) any
earned but unpaid Annual Incentive Bonus for the fiscal year completed
immediately prior to the fiscal year in which the termination date occurs (the
amounts and benefits described in the preceding clauses (i) through (iv), in the
aggregate, the “Accrued Rights”) and (v) a lump-sum cash payment in an amount
equal to the sum of 100% of your minimum guaranteed Annual Incentive Bonus plus
100% of your Base Salary, which amount shall be paid to you on the first payroll
date that occurs following the effective date of the general release described
below (but no later than the 75th day after the termination date), subject to
execution and delivery by you (or your estate or personal representative) of a
general release of claims against Evercore in a form reasonably prescribed by
Evercore (which shall be delivered to you within 10 days following your
termination date), and subject further to such release's becoming irrevocable
within 62 days following the termination of your employment.
You shall not be required to mitigate the amount of any payment provided for
pursuant to this Letter by seeking other employment, and no amounts payable
hereunder shall be reduced or offset due to any other employment, remuneration,
or payment obtained by you.
If your employment with Evercore is terminated during the Initial Term, subject
to the applicable notice provisions, by Evercore for Cause or by you without
Good Reason, East shall pay or cause to be paid to you the Accrued Rights. You
agree to give Evercore at least 90 days’ advance written notice of any
resignation of your employment without Good Reason. Termination of your
employment by Evercore for Cause shall be effective on the date that you receive
written notice thereof from Evercore, unless otherwise specified in such notice.
Upon cessation of your employment hereunder for any reason, you will
automatically be deemed to resign, as of the date of such termination and to the
extent applicable, from any EVR subsidiary or affiliate board or




4



--------------------------------------------------------------------------------



 
committees on which you serve and any other organizations on which you serve in
a representative capacity of Evercore or any of its affiliates.


“Cause” means (i) your material breach of any restrictive covenant (including
any provision of the Restrictive Covenants Agreement (as defined below)) or any
applicable published policy of Evercore (including Evercore's Code of Ethics);
(ii) any act or omission by you that causes you or Evercore to be in violation
of any law, rule or regulation related to the business of Evercore, or any rule
of any exchange or association of which Evercore is a member, which, in any such
case, would make you or Evercore subject to being enjoined, suspended, barred or
otherwise disciplined; (iii) your conviction of, or plea of guilty or no contest
to, any felony; (iv) your participation in any fraud or embezzlement; (v) your
gross negligence, willful misconduct in the course of employment or the
deliberate and unreasonably continuous disregard of material duties; or (vi)
your committing, or engaging in, any act or making any statement which impairs,
impugns, denigrates, disparages or negatively reflects upon the name, reputation
or business interests of Evercore which, in any such case, has a material
adverse effect on Evercore; provided, however, that in the case of clauses (i),
(ii), (v) and (vi), Cause shall not exist if such breach, act or omission, if
capable of being cured (in the good faith determination of the Chief Executive
Officer of EVR), shall have been cured within 10 business days after Evercore
provides you with written notice thereof.


“Disability” means you have been unable to perform your duties by reason of
illness or incapacity for (i) a period of six consecutive months, or are
expected to be unable to perform such duties for a period of six consecutive
months, in either case as determined in good faith by the Board of EVR in
accordance with applicable law or as determined by a doctor reasonably selected
by you with the consent (which shall not be unreasonably withheld) of the Board
of EVR or (ii) such shorter period as the Board of EVR may reasonably determine
in good faith.


“Good Reason” means, during the Initial Term (i) a reduction in Base Salary;
(ii) any failure to pay or cause to be paid to you any compensation or benefits
owing hereunder; (iii) a material reduction in title, authority,
responsibilities or reporting relationship; (iv) any relocation of your
principal office location from Manhattan, New York (or, if you shall have
theretofore agreed to a relocation, from the principal place of business to
which you theretofore relocated); or (v) the failure of Evercore to obtain
express assumption of this Letter by a successor. Notwithstanding the foregoing,
you shall not be entitled to resign for Good Reason unless you give Evercore
written notice of the event constituting Good Reason within 90 days following
the initial occurrence thereof, such action has not been remedied by Evercore
within 60 days after receipt of your notice and you resign your employment
within 30 days following the expiration of that 60-day cure period (or upon such
later date as may be required under the




5



--------------------------------------------------------------------------------



 
Restrictive Covenants Agreement). The Company's placing you on paid leave (with
full compensation and benefits for the portion of such period that occurs prior
to your termination date) for up to 60 consecutive days while it is determining
whether there is a basis to terminate your employment for Cause (and, if it
determines appropriate, engage in the related Cause and/or Damages Termination
process) will not constitute “Good Reason”, and such suspension shall not be
operated in a manner that limits your ability to cure as contemplated by the
proviso to the definition of “Cause”; provided that the Company has a good-faith
basis for placing you on such leave.


Termination Damages:
As highlighted in the introduction of this Letter, Evercore believes and you
acknowledge and agree that your services to Evercore and the Company are unique
and, during the Initial Term, are essential to the success of the Company as it
begins its operation of the combined businesses. You further acknowledge that,
but for your agreement to serve as initial Chairman of the Company and your
willingness to provide your services during the Initial Term, Evercore would not
have entered into the Contribution and Exchange Agreement, and that, without
your services during the Initial Term, Evercore and the Company would sustain
substantial loss. Accordingly, if, during the Initial Term a Damages Termination
(as defined below) occurs then you agree to pay to Evercore a damages payment
(the “Termination Damages”), in cash within 30 days following the date of your
Damages Termination (the “Damages Termination Date”), equal to the amounts set
forth below. Evercore and the Company acknowledge that the Termination Damages
are intended to approximate the loss that Evercore and the Company would sustain
if there were a Damages Termination at any Damages Termination Date:


 
•
$75 million, if the Damages Termination Date occurs on or before the first
anniversary of the Start Date;
•
$60 million, if the Damages Termination Date occurs following the first
anniversary of the Start Date and on or before the second anniversary of the
Start Date;
•
$45 million, if the Damages Termination Date occurs following the second
anniversary of the Start Date and on or before the third anniversary of the
Start Date;
•
$30 million, if the Damages Termination Date occurs following the third
anniversary of the Start Date and on or before the fourth anniversary of the
Start Date; and
•
$15 million, if the Damages Termination Date occurs following the fourth
anniversary of the Start Date.




 
For purposes of the preceding, a “Damages Termination” means either (x) you
resign your employment without Good Reason (other than your resignation for
Disability) or (y) the Board of EVR terminates your employment for Cause (a)
under clause (iii) of the definition of Cause or




6



--------------------------------------------------------------------------------



 
(b) after an in-person hearing at which you will be permitted to be assisted by
your counsel to contest any allegations following not less than 20 days’ prior
written notice of such allegations and of the date of the meeting with the Board
of EVR, under the other clauses of the definition of Cause revised as follows:
(1) all such clauses shall require a willful act or omission by you that is in
bad faith or without reasonable belief that your act or omission was in the best
interests of Evercore, (2) in clause (i), adding “, in each case, to the extent
that causes or would be reasonably likely to cause harm to Evercore that is not
immaterial in amount or significance,” at the end thereof, (3) in clause (ii),
inserting “reasonably likely to be materially” before the term “enjoined” and by
adding “materially” before “disciplined,” (4) in clause (iv), substituting
“engaging” for “participating” and adding “that is not immaterial in amount or
significance to Evercore” at the end thereof, and (5) clause (v) shall be
limited by removing the reference to “gross negligence” and adding the term
“material” before the term “willful.”


In the event that any of the amounts above become payable by you, you have the
option (but not the obligation) to elect to satisfy your Termination Damages
obligation, upon written notice to Evercore within 16 days following the Damages
Termination Date, by transferring to Evercore any and all (1) Class E Units
that, as of the Damages Termination Date, are not then exchangeable into Common
Stock and (2) Class G Interests and Class H Interests (each as defined in
the Third Amended and Restated Limited Partnership Agreement of Evercore LP, as
it may be amended from time to time in accordance with its terms) that, as of
the Damages Termination Date, are not then convertible into Class E Units. You
acknowledge that (a) the amounts stated above are reasonable in proportion to
the probable loss likely to be sustained by Evercore and the Company if a
Damages Termination occurs, (b) the amount of actual loss sustained by Evercore
and the Company in such case is incapable of precise estimation and (c) the
Termination Damages payments provided above are not intended to constitute a
penalty or punitive damages for any purposes. Evercore hereby acknowledges that
the Termination Damages constitute the sole damages to which Evercore and its
affiliates will be entitled as a result of any Damages Termination; accordingly,
the payment of any Termination Damages hereunder shall be conditioned upon
execution and delivery by Evercore (on behalf of itself and its affiliates),
upon the same day as your full satisfaction of such Termination Damages, of a
general release of claims against you in a form reasonably acceptable to you and
Evercore. For the avoidance of any doubt, no Termination Damages shall be
payable for any resignation or involuntary termination for Cause after the fifth
anniversary of the Start Date.




7



--------------------------------------------------------------------------------



Benefits; Expense Reimbursement:
During the Initial Term, you and your dependents will be eligible to participate
in Evercore's or its applicable affiliate's benefits programs on a basis that is
no less favorable than those available to other similarly situated employees,
subject to the terms of those programs as in effect from time to time.


Evercore shall reimburse you for all reasonable business-related expenses you
incur during the Initial Term in connection with the performance of your duties
in accordance with its policies. With respect to any such expense reimbursements
which are not otherwise excludable from your gross taxable income, to the extent
required to comply with the provisions of Section 409A (as defined below), no
reimbursement of expenses incurred by you during any taxable year shall be made
after the last day of the following taxable year, the right to reimbursement of
any such expenses shall not be subject to liquidation or exchange for another
benefit, and the amount of expenses eligible for reimbursement during any
taxable year may not affect the expenses eligible for reimbursement in any other
taxable year.


Indemnification:
You will be entitled to indemnification and prompt advancement of legal fees,
costs, and expenses, to the maximum extent permitted by Evercore's or the
Company's certificate of incorporation, bylaws, or operating agreement (but in
no event less than to the extent permitted by such certificate of incorporation,
bylaws, or operating agreement as in effect on the date hereof) or, if greater,
applicable law. During your employment and for six years thereafter, you shall
be entitled to the same directors’ and officers’ liability insurance coverage
that Evercore provides generally to its other directors and officers, as may be
altered from time to time for such directors and officers.
 
 
Restrictive
Covenants:
As an employee of Evercore, you will have access to certain confidential
information that remains the property of Evercore. But for your covenants under
this Letter, including your covenants of non-competition, non-interference and
non-solicitation under the Restrictive Covenants Agreement attached hereto as
Exhibit A (the “Restrictive Covenants Agreement”) and your agreement to pay
Termination Damages in the event of a Damages Termination, Evercore would not
have entered into the Contribution and Exchange Agreement or this Letter. It is
a condition of your employment hereunder that you agree to be bound by and
execute the Restrictive Covenants Agreement concurrently with your execution of
this Letter.


Withholding:
All amounts paid to you pursuant to this letter, in whatever form, including but
not limited to cash awards, cash bonuses and RSUs, will be subject to
withholding for taxes and other deductions to the extent required by law.




8



--------------------------------------------------------------------------------



Incentive Plan:
All RSUs issued pursuant to this Letter will be subject to the terms and
conditions of the Amended and Restated Evercore 2006 Stock Incentive Plan, as
amended, or any successor plan thereto, and such other terms and conditions (not
inconsistent with this Letter) as the Board of EVR may reasonably specify.


Securities Trading and Other Policies:
As part of your employment, you will also be required to follow the Evercore
Personal Securities Trading Policy, other published policies of Evercore and all
applicable compliance regulations.


Outside Business
Interests:
You agree to devote substantially all of your business time and to use your best
efforts in the performance of your duties hereunder. You will not render
commercial or professional services to any person or organization, whether or
not for compensation, without the prior written consent of Evercore.
Notwithstanding anything to contrary in this Letter, so long as not in conflict
with your duties hereunder and the provisions of the Restrictive Covenants
Agreement, you shall not be precluded from engaging in charitable, educational
and non-profit activities, including serving on the boards of such entities, to
the extent such activities are approved in advance by the Chief Executive
Officer of EVR, which approval will not be unreasonably withheld.


Notice:
All notices or communications hereunder shall be in writing, addressed:
•    to the Company or Evercore at the following address: 55 East 52nd Street,
38th floor, New York, NY 10055 Attention: General Counsel; and
•    to you at the most recent residential address provided by you to the
Company or Evercore; or
•    to such other address as either party may designate in a notice duly
delivered as described below to the other party.
Any such notice or communication shall be delivered by telecopy, by hand or by
courier (provided written confirmation of receipt is obtained) or sent by
certified or registered mail, return receipt requested, postage prepaid,
addressed as above, and in the case of delivery other than by hand, the third
business day after the actual date of mailing shall constitute the time at which
notice was given.




9



--------------------------------------------------------------------------------



Code Section 409A:
The intent of Evercore and you is that the payments and benefits under this
Letter comply with or be exempt from Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and this Letter shall be interpreted
accordingly.


If and to the extent that any portion of any payment, compensation or other
benefit provided to you in connection with your separation from service (as
defined in Section 409A) is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and you are a specified
employee as defined in Section 409A(a)(2)(B)(i) of the Code, as determined by
the Company in accordance with its procedures, by which determination you hereby
agree that you are bound, (1) such portion of the payment, compensation or other
benefit shall not be paid before the day that is six months plus one day after
the date of separation from service (as determined under Section 409A (the “New
Payment Date”)), except as Section 409A may then permit and (2) “termination
date” shall mean the date upon which you incur a separation from service. The
aggregate of any payments that otherwise would have been paid to you during the
period between the date of separation from service and the New Payment Date
shall be paid to you in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original schedule. For purposes of this Letter,
each amount to be paid or benefit to be provided shall be construed as a
separate identified payment for purposes of Section 409A, and any payments that
are due within the “short term deferral period” as defined in Section 409A shall
not be treated as deferred compensation unless applicable law requires
otherwise. Neither Evercore, the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A. To the extent that
this Letter provides for the deferral of compensation, within the meaning of
Section 409A, this Letter is intended to comply with the provisions of Section
409A and this Letter shall, to the extent practicable, be construed in
accordance therewith. Terms defined in this Letter shall have the meanings given
such terms under Section 409A if and to the extent required to comply with
Section 409A. In any event, each of Evercore and the Company makes no
representations or warranty and shall have no liability to you or any other
person if any provisions of or payments under this Letter are determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions of that section.


Your Base Salary, Annual Incentive Bonus (including any portion delivered in
RSUs), Accrued Rights, certain fringe, health and welfare and other similar
benefits, certain expense reimbursements, and any payments or benefits to you or
your estate that arise under the section of this letter titled, “Separation of
Service” shall be reported as income to you for U.S. federal, state and local
income tax purposes, in accordance with applicable law. No other income or loss
shall be reported to you for U.S. federal, state and local income tax purposes
by reason of payments, benefits or obligations pursuant to the terms of this
Letter.




10



--------------------------------------------------------------------------------



While we look forward to a long and productive relationship, this offer of
employment and the employment relationship can be terminated by either of us for
any or no reason, with or without Cause or Good Reason, and with or without
notice, at any time, subject to the terms of this Letter. Further, your
participation in any benefit or incentive program is not to be regarded as
assuring you of continued employment for any particular period of time.


You represent, warrant and covenant that to your knowledge, after reasonable
inquiry, your employment with us does not and will not conflict with or violate
the terms of any agreement to which you are a party or to which you are subject
or any common law duties and obligations you may have. Finally, you represent
that to your knowledge you are not the subject of any pending or threatened
investigation by any regulatory agency, self-regulatory organization or similar
authority.


Except as otherwise provided in the Restrictive Covenants Agreement, any
controversy or claim arising out of or relating to this Letter, your employment,
any termination of your employment, compensation or any matters related thereto
shall be resolved by final and binding arbitration as follows: (i) the
arbitration of any dispute required to be adjudicated by Financial Industry
Regulatory Authority (“FINRA”) will be conducted in accordance with the FINRA
Code of Arbitration Procedure for Industry Disputes and (ii) all claims not
required to be adjudicated by FINRA, including discrimination claims under any
federal, state or local law (including claims of harassment and retaliation
under those laws), will be resolved by final and binding arbitration conducted
under the auspices and rules of the American Arbitration Association (“AAA”) in
accordance with and subject to the AAA Employment Arbitration Rules and
Mediation Procedures, in each case, in the Borough of Manhattan, New York City.
To the extent not governed by the rules mentioned previously in this paragraph,
this Letter and the terms of your employment will be construed, interpreted and
governed by the laws of the State of New York, excluding the conflicts of laws
provisions thereof, and treating this Letter as an agreement among parties that
are New York residents. By signing this Letter, you and Evercore each
acknowledge and agree that, to the fullest extent permitted by law, you and
Evercore are giving up your and its right to a jury trial. 


This Letter is conditioned on the beginning of business operations of the
Company. If for any reason the Contribution and Exchange Agreement terminates in
accordance with its terms before the Closing Date (as defined therein), this
Letter will be null and void and of no further effect. This Letter, including
Exhibit A hereto, sets forth the entire terms of your employment with Evercore
and supersedes any prior representations or agreements, whether written or oral.
Upon execution and delivery by you and Evercore, this Letter will be a valid and
binding obligation of Evercore enforceable against it in accordance with its
terms. This Letter may not be modified or amended except by written agreement.


This Letter shall bind and inure to the benefit of the parties and their
respective successors, assigns, personal or legal representatives, executors,
administrators and heirs, including, without limitation, with regard to Evercore
or the Company any successor due to reincorporation or formation of a holding
company. Your rights and obligations under this Letter shall not be assignable
by you (other than by will or operation of law) but may be assigned by Evercore
or the Company to a person or entity that is an affiliate or a successor in
interest to substantially all of the assets of Evercore or the Company,
respectively. Each of Evercore and the Company shall require any successor
(whether

11



--------------------------------------------------------------------------------



direct or indirect, by purchase, merger, acquisition of property or stock,
reorganization, consolidation, liquidation, or otherwise) to substantially all
of its assets expressly to assume and agree to perform this Letter in the same
manner and to the same extent as would be required to perform this Letter if no
such succession had taken place. For all purposes of this Letter, each of the
terms “Evercore” and “Company” will include any successor to its business or
assets that executes and delivers the assumption agreement contemplated above or
that becomes bound by this Letter by operation of law. Upon such assignment by
Evercore or the Company, its rights and obligations hereunder shall become the
rights and obligations of such affiliate or successor. You specifically agree
that such assignment may, in Evercore’s or the Company’s discretion, include any
or all provisions of the Restrictive Covenants Agreement.


To indicate your acceptance of our offer and its terms, please sign and date
this Letter in the space provided at the end of this document and return it to
me. Please retain a copy for your records.


Captions and section headings herein are for convenience only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Letter.


This Letter may be executed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.


NOTE: This Letter contains special payment obligations under “Termination
Damages” which require you to pay specified Termination Damages if you terminate
your employment during the Initial Term without Good Reason or Disability.

12



--------------------------------------------------------------------------------



We are excited about your working with us at Evercore and look forward to a
mutually rewarding relationship. If the foregoing terms and conditions are
acceptable and agreed to by you, please sign on the line provided below to
signify such acceptance and agreement and return the executed copy to the
undersigned.


Sincerely,


Evercore Partners Services East, LLC


/ s /    
RALPH SCHLOSSTEIN
By:
Ralph L. Schlosstein
Its:
Chief Executive Officer







Agreed to and accepted as of the date set forth above:





By: / s /    EDWARD S. HYMAN
Edward S. Hyman



13

